Citation Nr: 0637133	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  02-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 through 
July 1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the veteran's original claim for a 
rating in excess of 70 percent for PTSD, was previously 
remanded to the RO via the Appeals Management Center (AMC) 
for further development per a Board decision dated January 
2005.  


FINDINGS OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.126, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the RO did not initially send the 
veteran the notice required under the VCAA, and accordingly, 
on January 2005, the Board remanded the veteran's claim so 
that proper notice could be given.  Thereafter, the RO sent 
the veteran a letter in March 2005 that adequately informed 
the veteran of the evidence and information (1) necessary to 
substantiate the claim; (2) that VA would seek to provide; 
and (3) that the veteran was expected to provide.  The letter 
also essentially told the veteran to submit any information 
or evidence in his possession.  The RO additionally requested 
that the veteran identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on his behalf.  In light of the 
foregoing, the Board finds that the VA's duty to notify has 
been fully satisfied with respect to the claim.  

The Board further notes that the veteran's service medical 
records, VA outpatient records, and private psychiatric 
records have been obtained.  The veteran was also provided 
with VA PTSD evaluations.  Additionally, the veteran appeared 
at a hearing at the RO in October 2002, and before the 
undersigned veterans law judge at a travel board hearing in 
January 2005.  The veteran submitted statements from his 
children regarding his condition.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


History

In a May 2002 rating decision, the RO granted service 
connection for PTSD, and assigned a rating of 30 percent, 
effective August 30, 2002.  The veteran appealed the grant of 
30 percent and the Board remanded the claim for VCAA 
compliance and further development.  In a rating decision 
dated October 2005, the RO granted the veteran a rating of 70 
percent for PTSD, effective August 30, 2002.  The veteran is 
seeking a 100 percent evaluation for his PTSD.  

The veteran submitted an August 2001 assessment and treatment 
record provided by a private psychiatrist in conjunction with 
his claim for service connection for PTSD.  The veteran 
reported the following symptoms: avoiding big groups of 
people; recurrent memories related to combat experiences; 
disturbing dreams; short- and long-term memory loss; lack of 
interest in pleasurable activities; irritability/anger; 
difficulty concentrating; anxiety; restlessness; panic 
attacks; fatigue; history of suicidal thoughts, although no 
plans, about six times a year with the most recent about one 
month ago; and bad mood swings.  The veteran reported 
avoiding contact with the public and working in isolation as 
much as possible.  The veteran also reported panic attacks 
for which he used to go to counseling and take valium.  The 
veteran exhibited anger control problems, characterized by 
unprovoked anger.  The veteran stated that he did not work 
during the winter season, but did enjoy his job because it 
allowed him to work with just one other person, his boss.  
Veteran also reported previous mental hospitalization after 
being charged with child abuse of his oldest daughter.

The examiner noted that objective findings revealed: speech 
that changed from calm to upset; affect that was in the 
normal range; and depressed and anxious mood.  The veteran 
had difficulty with repeated or confused thoughts and avoided 
decisions.  The examiner also noted that the veteran had 
impaired short-term memory, impaired judgment, lack of 
insight, and sleep disturbance.  The veteran denied any 
hallucinations, delusions, and suicidal or homicidal 
ideations, although he did admit to past thoughts of hurting 
others.  The examiner provided a diagnosis of PTSD with 
social phobia, and problems with social isolations affecting 
his work situation.  He assigned a GAF score of 60 for 
moderate symptoms.  

The veteran was also afforded a VA examination in March 2002 
in conjunction with his claim for service connection for 
PTSD.  The examination revealed symptoms of occupational and 
social impairment including: intrusive and distressing 
recollections of Vietnam; occasional periods of sadness, 
especially around anniversary dates of when he or friends 
were wounded; jumpiness; nervousness; anxiety; nightmares; 
interrupted sleep; and exaggerated startle response.  The 
veteran reported "rough times" with his wife of 27 years, 
including a separation period of a year after the veteran was 
charged with child abuse of his daughter.  He also reported a 
strained relationship with his children and stated he does 
not belong to any organizations or have any friends.  He 
stated that he spends his leisure time alone, restoring 
antique trucks and tractors.  The veteran also had a history 
of legal problems, mostly involving authority figures.  The 
examiner noted that the veteran's work history noted to be 
erratic.  The veteran denied any suicidal or homicidal 
ideation.    

Upon mental examination, objective findings revealed that the 
veteran was neatly groomed and casually dressed and exhibited 
behavior was appropriate to the interview session.  His 
speech was within normal limits, his eye contact was fair, 
his affect was subdued, and his mood was highly anxious.  His 
thought process and content were appropriate, with thoughts 
that were coherent and goal directed.  The veteran did 
exhibit extreme social anxiety.  His attention and 
concentration seemed to be adversely affected by his anxiety.  
The examiner noted that the veteran had a good fund of 
general information and the capability for abstraction.  
There was no evidence of hallucinations, delusions, or 
extreme paranoia.  The examiner noted that the veteran has a 
full spectrum of moderate to severe symptoms of PTSD and 
provided a diagnosis of chronic PTSD; social phobia, and 
assigned a GAF score of 35.

A February 2005 re-assessment of the original August 2001 
assessment by a private psychiatrist was submitted in 
conjunction with the claim for an increased rating.  The 
examiner provided a revised diagnosis of PTSD with social 
phobia; mood disorder and ruled out bipolar disorder.  He 
also assigned a GAF score of 35, noting major impairment in 
several areas: work, family relations, judgment, thinking, 
and mood.  Veteran reported few to no friends, and appears to 
have mood disorders affecting his thought process.  The 
psychiatrist noted that the veteran continued to report 
numerous symptoms, including:  low self-esteem; 
worthlessness; rejection; recurrent memories of past events; 
disturbing dreams; memory loss; lack of interest in 
pleasurable activities; irritability/anger; difficulty 
concentrating; anxiety; restlessness; fatigue; worrisome 
thoughts; suicidal and homicidal thoughts within the last 
week; mood swings; lack of emotion; panic attacks; feelings 
of hopelessness and sadness; depression; isolation; sleep 
problems.  The veteran stated he would like to start his own 
construction company but could not due to nerves and anxiety 
around people.  He reported working or spending leisure time 
in isolation due to social anxiety, and stated that he had 
panic attacks when he left home or was around people.  He 
stated that he used to be a good mechanic and used to speak 
Finnish very well, but cannot anymore due to memory loss.  He 
also indicated that he would lose his temper with his family 
members and refuses to speak to his daughter.  He stated he 
would celebrate if someone shot his daughter and not too long 
ago, thought of doing it himself.  He also stated that if his 
wife tried to get a divorce, he would hunt her down and shoot 
her.  The examiner noted that he veteran appeared to have 
poor problem solving skills and resorted to destroying 
property to "fix" broken things, or attacking people to 
stop behavior.  

Upon mental examination, objective findings revealed that the 
veteran's appearance was appropriate, his affect was normal, 
and his mood was irritable.  He exhibited avoidance in making 
decisions, and had difficulty with repeated or confused 
thoughts.  The examiner did find that the veteran had common-
sense and functional understanding of everyday objects.  The 
veteran had impaired short-term memory, low self-esteem, and 
sleep disturbance.  There was no evidence of hallucinations 
or delusions

The veteran was afforded a VA special PTSD examination in 
September 2005.  The veteran asserted that his symptoms have 
not changed over time.  He reported employment as a heavy 
equipment operator, with seasonal work.  He contended that he 
was significantly underpaid, but continued working at this 
job because he only had to work with one other person.  The 
veteran denied participation in leisure activities and stated 
that when not working, he did household repairs or worked 
restoring antique trucks and tractors.  The veteran's primary 
complaint was difficulty in maintaining interpersonal 
relationships and discomfort around others.  He reported 
finding his relationship with his wife dissatisfying, 
maintaining infrequent contact with his two sons, and not 
maintaining a relationship with his daughter.  He stated he 
had a good relationship with his brother-in-law but no other 
friendships.  He reported homicidal feelings toward his wife 
and daughter but indicated he had no plans to carry them out.  

Upon mental examination, objective findings revealed that 
veteran was casually dressed and well-groomed for his 
appointment.  His eye contact was normal and his speech was 
normal in rate, tone, and volume.  His thoughts were well-
organized and goal directed, with no evidence of thought 
disorder.  The veteran's mood appeared dysphoric with 
congruent affect, and he expressed great deal of helplessness 
and hopelessness.  His cognition appeared grossly intact.  
The examiner noted that the veteran experienced detachment or 
estrangement from others, a restricted range of affect, a 
sense of a foreshortened future, and had persistent symptoms 
of increased arousal as indicated by sleep difficulty, 
problems with irritability, difficulty concentrating, 
hypervigilence, and a marked fear of social situations in 
which he is exposed to unfamiliar people or possible 
scrutiny.  The veteran denied hallucinations or delusions.  
The examiner stated that the veteran had major impairment in 
several areas of his life, provided a diagnosis of PTSD with 
social phobia, and assigned a GAF score of 35.

The veteran was afforded an RO hearing in October 2002.  The 
veteran reported experiencing flashbacks, being nervous 
around big groups of people, nightmares, memory loss, panic 
attacks, suicidal thoughts, and lack of desire to go out in 
public.  The veteran was also afforded a travel board hearing 
in front of the undersigned veterans law judge in August 
2004.  During his hearing the veteran reported symptoms 
including flashbacks, altercations with his boss, 
contemplation of suicide, poor memory.  The veteran also 
reported that he occasionally spends time at his brother-in-
law's home and occasionally goes to a local restaurant to 
eat.  He also often sent his wife for tractor parts, or 
things he needed from places such as the grocery store or the 
post office.  The veteran also submitted statements from his 
children regarding the veteran's behavior towards them while 
they lived at home.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), PTSD is 
rated under the General Rating Formula for Mental Disorders.  
To warrant an evaluation of 100 percent, there must be total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

The veteran's PTSD is currently rated as 70 percent 
disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  After careful review of the medical evidence in 
light of the above-noted criteria, the Board finds that since 
the effective date of the grant of service connection for 
PTSD, the symptoms associated with the veteran's PTSD have 
been consistent with the criteria for no more than the 
currently assigned 70 percent rating.

The medical evidence of record shows that the veteran's PTSD 
has been characterized primarily by suicidal and homicidal 
ideation, impaired impulse control with unprovoked periods of 
irritability resulting in violence, sleep disturbance, 
difficulty adapting to stressful circumstances, difficulty 
concentrating, marked and persistent fear of social 
situations, impaired judgment, inability to maintain 
effective relationships and friendships, and impaired memory.

There was no evidence of delusions or hallucinations, gross 
impairment of thought processes and communication, no 
intermittent inability to perform the activities of daily 
living, and no disorientation to time and space.  The veteran 
consistently demonstrated normal thought processes with 
coherent and goal-directed thoughts, an ability to maintain 
minimal personal hygiene and other basic activities for 
living, speech within the normal limits, and a common-sense, 
functional understanding of everyday objects.  The evidence 
does show the he had been violent towards his family.  There 
is no evidence, however, of persistent danger of hurting self 
or others.  Additionally, the veteran has reported suicidal 
and homicidal ideation, but has noted that he has no current 
plans to carry out these ideations.  The evidence also shows 
some memory loss, but does not show memory loss with regards 
to his own name or names of close relatives.  Moreover, there 
is no evidence that the veteran has intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  Examination reports consistently 
show that the veteran is well groomed and able to work.

The Board also notes that the GAF scores assigned in August 
2001 (60), March 2002 (35), February 2005 (35), and September 
2005 (35), alone do not provide a basis for the assignment of 
any higher disability rating for PTSD.  According to the 
Fourth Edition of American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF score is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illnesses.  The GAF score and the 
interpretation of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the percentage rating issue; rather, it 
must be considered in light of the actual symptoms of a 
psychiatric disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, a GAF score of 35 was assigned at the March 
2002 and September 2005 VA examinations.  While a GAF score 
of 60 was assigned at the August 2001 assessment, the 
examiner assigned a GAF score of 35 during his re-assessment 
in February 2005, which is consistent with the GAF scores 
provided by the other examiners.  Additionally, in February 
2005, the veteran reported symptoms consistent with the 
symptoms he reported at his August 2001 examination.

According to the DSM-IV, GAF scores between 30 and 40 are 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF of 35 
does not suggest a greater level of impairment than is 
contemplated by the 70 percent rating, as the Board again 
notes that the veteran, collectively, has not manifested 
symptoms typically considered indicative of the level of 
impairment to warrant a 100 percent rating, to include:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The criteria for the next higher 100 percent rating have not 
been met at any point since the August 30, 2001 effective 
date of the grant of service connection for PTSD.  There is 
no basis for a staged rating of the disability pursuant to 
Fenderson.  Under the circumstances in the instant case, the 
Board must find that the preponderance of the evidence is 
against the claim for increase; the benefit-of-the doubt 
doctrine is inapplicable, and the claim for an increase must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


